[Cite as State v. Watts, 2020-Ohio-5572.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               AUGLAIZE COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                CASE NO. 2-20-10

       v.

JUSTIN M. WATTS,                                          OPINION

       DEFENDANT-APPELLANT.




                 Appeal from Auglaize County Common Pleas Court
                           Trial Court No. 2019 CR 0149

                                      Judgment Affirmed

                           Date of Decision: December 7, 2020




APPEARANCES:

        Nick A. Catania for Appellant

        Benjamin R. Elder for Appellee
Case No. 2-20-10


SHAW, P.J.

       {¶1} Defendant-appellant, Justin M. Watts (“Watts”), brings this appeal from

the March 17, 2020 judgment of the Auglaize County Common Pleas Court

sentencing him to serve a maximum thirty-six month prison term after Watts pled

guilty to, and was convicted of, Trafficking in Methamphetamine in violation of

R.C. 2925.03(A)(1)/(C)(1)(c), a felony of the third degree. On appeal, Watts argues

that his maximum sentence was clearly and convincingly contrary to law.

                                    Background

       {¶2} On June 27, 2019, Watts was indicted for (Count 1) Trafficking in

Methamphetamine in violation of R.C. 2925.03(A)(1)/(C)(1)(a), a felony of the

fourth degree, and (Count 2) Trafficking in Methamphetamine in violation of R.C.

2925.03(A)(1)/(C)(1)(c), a felony of the third degree. The first charge alleged a sale

of 2.75 grams of methamphetamine to a confidential informant on or about January

24, 2019, and the second charge alleged a separate sale of 6.78 grams of

methamphetamine to a confidential informant on or about February 4, 2019. (Doc.

No. 35). Watts initially pled not guilty to the charges.

       {¶3} Watts was released after he posted bond but then he was brought before

the trial court when he was indicted in a separate criminal case, trial court case

2019CR208, for Possession of Methamphetamine, Possession of Heroin, Possession

of Fentanyl, and Possession of Criminal Tools. All were felonies of the fifth degree.


                                         -2-
Case No. 2-20-10


During a dialogue at a bond reconsideration hearing in this case, Watts also

acknowledged that he was charged with, and convicted of, a misdemeanor theft

offense while this case was pending. Watts was drug tested by the trial court on the

day of the bond reconsideration hearing and he tested positive for

methamphetamines, cocaine, and opiates.

       {¶4} On January 21, 2020, Watts entered into a written, negotiated plea

agreement wherein he agreed to plead guilty to (Count 2) Trafficking in

Methamphetamine in violation of R.C. 2925.03(A)(1)/(C)(1)(c), a felony of the

third degree. In exchange for his guilty plea, the State agreed to dismiss the first

count of the indictment against Watts in this case and the State agreed to dismiss

two other pending criminal cases against Watts, specifically, 2019CR208,

mentioned above, and case 2019CR238, which charged Watts with a single count

of Possession of Methamphetamine, a fifth degree felony. The written agreement

noted that the maximum sentence on the third degree felony to which Watts was

pleading guilty was thirty-six months and a that prison term was presumed

necessary.

       {¶5} A change-of-plea hearing was held January 22, 2020, wherein Watts

knowingly, intelligently, and voluntarily waived his rights and entered his plea

pursuant to the agreement. His plea was accepted and he was found guilty of Count

2 of the indictment. The matter was set for sentencing at a later date.


                                         -3-
Case No. 2-20-10


       {¶6} Just prior to the sentencing hearing, Watts filed a sentencing

memorandum arguing in favor of leniency in sentencing.

       {¶7} A sentencing hearing was held on March 17, 2020, wherein Watts was

sentenced to serve a maximum thirty-six month prison term. A judgment entry

memorializing Watts’ sentence was filed that same day. It is from this judgment

that he appeals, asserting the following assignment of error for our review.

                              Assignment of Error
       The Trial Court’s sentence of the defendant-appellant to a
       sentence totaling (36) months, being the maximum definite prison
       term allowed for the single offense constituted a clear and
       convincing violation of the law in failing to properly consider and
       apply the felony sentencing guidelines set forth in Ohio Revised
       Code, section 2929.11 and 2929.12.

       {¶8} In his assignment of error, Watts argues that the trial court erred by

ordering him to serve a maximum sentence for his conviction. More specifically,

he contends that an analysis of the sentencing factors in R.C. 2929.11 and 2929.12

establishes that the trial court’s sentence was clearly and convincingly contrary to

law because he argues, inter alia, there was no victim, and his prior felonies were

from 1999 and 2001.

                                Standard of Review

       {¶9} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is


                                        -4-
Case No. 2-20-10


otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “ ‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’

” Id. at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of

the syllabus.

                                 Relevant Authority

       {¶10} “ ‘The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give

its reasons for imposing maximum or more than [a] minimum sentence[].’ ” State

v. Castle, 2d Dist. Clark No. 2016-CA-16, 2016-Ohio-4974, ¶ 26, quoting State v.

King, 2d Dist. Clark No. 2012-CA-25, 2013-Ohio-2021, ¶ 45; State v. Freeman, 3d

Dist. Union No. 14-18-16, 2019-Ohio-669, ¶ 11. Nevertheless, when exercising its

sentencing discretion, a trial court must consider the statutory policies that apply to

every felony offense, including those set out in R.C. 2929.11 and R.C.

2929.12. State v. Kerns, 3d Dist. Logan No. 8-18-05, 2018-Ohio-3838, ¶ 8, citing

State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, ¶ 38.

       {¶11} Revised Code 2929.11 provides that sentences for a felony shall be

guided by the overriding purposes of felony sentencing: “to protect the public from

future crime by the offender and others, to punish the offender, and to promote the

effective rehabilitation of the offender using the minimum sanctions that the court


                                         -5-
Case No. 2-20-10


determines accomplish those purposes without imposing an unnecessary burden on

state or local government resources.” R.C. 2929.11(A). In order to comply with

those purposes and principles, R.C. 2929.12 instructs a trial court to consider

various factors set forth in the statute relating to the seriousness of the offender’s

conduct and to the likelihood of the offender’s recidivism. R.C. 2929.12(A)-(E).

                                       Analysis

       {¶12} In the case sub judice, Watts was convicted of Trafficking in

Methamphetamine in violation of R.C. 2925.03(A)(1)/(C)(1)(c), a felony of the

third degree. Pursuant to R.C. 2929.14(A)(3)(b), for a felony of the third degree

such as the one in this case, “the prison term shall be a definite term of nine, twelve,

eighteen, twenty-four, thirty, or thirty-six months.” The trial court sentenced Watts

to a thirty-six month prison term, which was within the appropriate statutory range.

       {¶13} Moreover, in fashioning the sentence, at the sentencing hearing and in

the trial court’s judgment entry, the trial court specifically cited R.C. 2929.11 and

R.C. 2929.12, indicating that the trial court had considered the principles and

purposes of sentencing, and that it had balanced the seriousness and recidivism

factors. The trial court also specifically found that Watts had not overcome the

presumption in favor of prison in this matter. “ ‘ “A trial court’s statement that it

considered the required statutory factors, without more, is sufficient to fulfill its

obligations under the sentencing statutes.” ’ ” State v. Maggette, 3d Dist. Seneca


                                          -6-
Case No. 2-20-10


No. 13-16-06, 2016-Ohio-5554, ¶ 32, quoting State v. Abrams, 8th Dist. Cuyahoga

No. 103786, 2016-Ohio-4570, ¶ 14, quoting State v. Payne, 114 Ohio St.3d 502,

2007-Ohio-4642, ¶ 18.

       {¶14} As we have emphasized in prior opinions, where “the trial court

explicitly stated that it had considered the [requisite statutory] factors * * * it was

not required to elaborate upon them so long as the record indicates that the trial

court considered them and the sentences were within the appropriate statutory

range.” (Emphasis sic) State v. Dayton, 3d Dist. Union No. 14-16-05, 2016-Ohio-

7178, ¶ 21, citing State v. Castle, 2d Dist. Clark No.2016–CA–16, 2016–Ohio–

4974, ¶ 30. Here, the trial court did explicitly state that it had considered the

requisite statutes in its sentencing entry. The sentence for the crime was also within

the statutory range.     Thus we need not proceed further as the sentence is

presumptively valid. State v. Wrasman, 3d Dist. Logan No. 8-19-36, 2019-Ohio-

5299, ¶ 8.

       {¶15} Nevertheless, even if we were to consider and “weigh” the proper

sentencing factors, we still could not find that the trial court’s sentence was clearly

and convincingly contrary to law. Watts had two prior felony convictions for

Breaking and Entering, serving time in prison for both after he violated his

community control. Watts had numerous misdemeanor convictions. In addition,

he had multiple drug counts dismissed as part of his plea agreement in this case, and


                                         -7-
Case No. 2-20-10


the discussion at the sentencing hearing indicated that Watts had yet another case

still pending against him. Based on the sentencing factors as a whole, we cannot

find that the trial court’s sentence was clearly and convincingly contrary to law.

Therefore, Watts’ assignment of error is overruled.

                                   Conclusion

       {¶16} For the foregoing reasons Watts’ assignment of error is overruled and

the judgment of the Auglaize County Common Pleas Court is affirmed.

                                                              Judgment Affirmed

PRESTON and ZIMMERMAN, J.J., concur.

/jlr




                                        -8-